Citation Nr: 9929604
Decision Date: 10/15/99	Archive Date: 12/06/99

DOCKET NO. 97-30 730               DATE OCT 15, 1999

Received from the Department of Veterans Affairs Regional Office in
Atlanta, Georgia

THE ISSUE

Entitlement to waiver of recovery of loan guaranty indebtedness.

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran had active military service from October 1965 to August
1968.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from a determination by the Committee on Waivers and
Compromises (Committee) of the Los Angeles, California Regional
Office of the Department of Veterans Affairs (VA). In August 1998,
the veteran's loan guaranty file was transferred to the Atlanta,
Georgia Regional Office (RO).

The appellant and his wife appeared at a hearing before the
undersigned Member of the Board on August 18, 1998, at which time
they testified with respect to the claim now at issue before the
Board. A transcript of that hearing has been associated with the
record on appeal.

REMAND

In July 1999, the Board attempted to administratively associate the
appellant's claims folder with the loan guaranty folder. Only the
loan guaranty folder was sent to the Board for appellate review.
Unfortunately, our efforts were unsuccessful as the both the
Atlanta RO and the Los Angeles RO did not have possession of the
claims folder. See Reports of Contact, dated September 1, 1999, and
October 5, 1999. The Los Angeles RO recommended that the case be
remanded back to the Atlanta RO to conduct a full search, given
that the folder was supposed to have been transferred to their
office in August 1998, but it never arrived there.

Consequently, appellate review by the Board on this VA home loan
default case cannot be accomplished at this time and therefore, the
case must be remanded to the RO. 38 C.F.R. 19.9 (1999). Decisions
of the Board must be based on all of the evidence available. 38
U.S.C.A. 7104(a) (West 1991).

Accordingly, the case is REMANDED for the following action:

2 -

The RO should ensure that the appellant's claims folder is found
and associated with the loan guaranty file for VA home loan, LH
2040 390 and, if required for purposes of recertification following
completion of the actions listed below, forwarded to the Board for
appellate review.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

A. BRYANT
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

3 -


